NOTICE OF ALLOWANCE


Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 16/545,477 (“instant application”).  Examiners find the actual filing date of the instant application is October 20, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,107,978, (“‘978 Patent”) issued Oct. 23, 2018. The ‘978 Patent was filed on Mar. 27, 2017 as U.S. Application No. 15/470,094 (“094 Application”), titled “OPTICAL MODULE AND ASSEMBLY METHOD THEREOF”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘978 Patent.
4.	Examiners do not find any certificates of correction for the ‘978 Patent.
5.	The ‘978 Patent issued with claims 1-13 (“Patented Claims”). Claims 14-23 were added via previous amendments and the amendment filed March 19, 2021 has been entered ("MARCH 2021 CLAIM AMENDMENTS").
6.	Claims 1-23 are pending and examined and are grouped as follows:
claims 1-10 and 13; 
claims 11-12;
claims 14-23.

Priority Claims
7.	Examiners find the instant application is claiming foreign priority to CN 2016 1 0279831 filed Apr. 28, 2016.
8.	The presumed effective U.S. filing date of the instant application is Apr. 28, 2016, which is the earliest application for which the application is entitled.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed May 25, 2021 (“Remarks”)
--Drawings--
10.	Applicant argues Applicant has never made any statement admitting that Figures 1a, 1b and 2 were “prior art” (see Remarks 4). Examiners agree. Thus, the objection to the drawings is withdrawn.
--Rejections over Rosetti alone or in combination--
11.	Applicant argues Rosetti does not disclose “wherein the adapter is disposed in the space” defined by the conductive shell because Rosetti teaches the first end element (#13) is disposed within a space defined by the tubular body (#3) (see Remarks 6). This argument is persuasive. Thus, the rejections over Rosetti alone or in combination are withdrawn.

Allowable Subject Matter
12.	Claims 1-23 are allowed.	
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
 /CHRISTINA Y. LEUNG/ Primary Examiner, Art Unit 3991                                                                                                                                                                                                       
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991